Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 23, 2017

                                       No. 04-16-00787-CR

                                  Juan Ramon MEDRANO, Jr.,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 365th Judicial District Court, Maverick County, Texas
                            Trial Court No. 09-12-06579-MCRAJA
                       Honorable Amado J. Abascal, III, Judge Presiding


                                          ORDER
After this court was advised the court reporter’s record may have been lost or destroyed, we
ordered the appeal abated and remanded to the trial court for the trial court to make findings
pursuant to Rule 34.6(f) of the Texas Rules of Appellate Procedure, which governs proceedings
relating to a lost or destroyed reporter’s record. See TEX. R. APP. P. 34.6(f). After a hearing, the
trial court found:

   1. All of the court reporter’s notes and records have been lost, and Medrano “was at fault
      for the loss of the court reporter’s notes and records” “due to the extensive lapse of time
      between the return of the jury’s verdict and the imposition of sentence, [] which delay
      was a direct result of [Medrano] having absconded”;
   2. The lost reporter’s record is not necessary to the appeal’s resolution; and
   3. The record cannot be replaced by agreement of the parties.

See id.

        Rule 34.6(f) states an appellant is entitled to a new trial based on a lost or destroyed
reporter’s record only if: (1) he timely requested the record; (2) the record was lost or destroyed
without his fault; (3) the lost or destroyed record is necessary to the resolution of the appeal; and
(4) the lost or destroyed record cannot be replaced by agreement of the parties. Here, the trial
court specifically found the loss of the reporter’s record in this matter was Medrano’s fault and
the reporter’s record was not necessary to the resolution of the appeal. See id. Accordingly,
based on the trial court’s findings, Medrano is not entitled to a new trial based on the loss of the
reporter’s record, and the appeal shall proceed without the reporter’s record. See id.

        Medrano filed a “Motion for Order Granting Leave of Appellate Court to Supplement
Record on Appeal Necessary to the Appeal’s Resolution.” In that motion, Medrano states:
“Appellant judicially admits fault with respect to the loss of the record of the trial proceedings;
so accordingly, he cannot complain about its unavailability and that matter is rendered moot.”
Thus, Medrano agrees he is not entitled to a new trial based on the loss of the reporter’s record
from the trial. See id. Nevertheless, Medrano asks that he be permitted to supplement the
appellate record with: (1) the reporter’s records from the hearings regarding the lost reporter’s
record, (2) a defense counsel affidavit and any notes or memoranda of defense counsel relating to
the merits of the appeal, and (3) a letter from the district attorney’s office regarding the lost
record. Medrano explains he wants to supplement the record with documents “relating to the
events at trial [that] are germane to the reconstruction of the trial proceedings.” Medrano is not
entitled to supplement the record as requested. The defense counsel documents he seeks to
include in a supplemental record relate to an attempt to reconstruct the trial record, which the
trial court has determined — and Medrano has admitted — was lost due to Medrano’s fault, and
is unnecessary to the disposition of the appeal. The other documents relate to the hearing on the
lost record itself, which are unnecessary to the disposition of the merits of his appeal.
Accordingly, we DENY Medrano’s “Motion for Order Granting Leave of Appellate Court to
Supplement Record on Appeal Necessary to the Appeal’s Resolution.” We further ORDER
Medrano to file his appellant’s brief in this court on or before March 27, 2017.

       We order the clerk of this court to serve a copy of this order on all counsel.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of February, 2017.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court